Ames, J.
If, as the plaintiff contended, the negotiations between his agent and the defendant were subject to his approval, they did not amount to a sale or a binding contract of sale, until that approval had been given. It would be the case of an order for goods which the vendor might accept or reject as he pleased. The prices, quantities, and qualities might be designated in the order, and all that remained to be done on the vendor’s part might be (if he concluded to make the sale) to select the goods from his general stock and in some mode to set them apart; but until this should be done, there would be no sale of those specific goods. Sortwell v. Hughes, 1 Curtis, 244. In such a case, unless some special agreement to the contrary appeared, delivery to the carrier in Boston would be delivery to the purchaser. Orcutt v. Nelson, 1 Gray, 586. Finch v. Mansfield, 97 Mass. 89. Kline v. Baker, 99 Mass. 253. Clough v. Whitcomb, 105 Mass. 482. Suit v. Woodhall, 113 Mass. 391.
The jury found the facts to be as the plaintiff contended, and that the sale was made in Boston. The evidence would justify such a verdict, and the instructions given by the court were correct. Exceptions overruled.